*172
On Rehearing.

3y/ his Honor John St. Paul.
A rehearing was granted herein principally for the purpose of correcting an error in the Decree. In a moment of inadvertence we overlooked the fact that the trial judge had allowed the reconventonal demand, whilst our reasons for judgment show that it was our intention to disallow it.
Eut having-heard the case reargued we stil-l adhere to the conclusions heretofore reached. Our decree must however le recast to aocord with the views expressed.
The judgment on the main demand is therefore affirmed; the judgment on the reco.nventional demandáis rejected, reserving however to the defendant whatever claim he may have against plaintiff on quantum meruit for services rendered; the defendant to pay costs of hoth courts.
New Orleans La, April 1919.